DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-06-00269-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
KAREN LILJEQUIST AND
RPS, INC.,     §          APPEAL FROM THE 159TH
APPELLANTS
 
V.        §          JUDICIAL DISTRICT COURT OF
 
ROBERT EDWARD DERROW, II.,
APPELLEE  §          ANGELINA COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellants Karen Liljequist and RPS,
Inc. have filed a motion to dismiss this appeal.  In their motion, Appellants state that the
parties have resolved their dispute, and Appellants no longer desire to
prosecute the appeal.  A copy of the
motion has been sent to all counsel of record. 
Because Appellants have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered January 31, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)